Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art including U.S. Patent Pub. No. 2005/0096535 to de la Barrera and U.S. Patent Pub. No. 2007/0066917 to Hodorek et al. teach a femoral medial condyle spherical center tracking method including identifying a plurality of tibial-femoral contact points, digitizing the femoral condyle based on the plurality of contact points, intraoperatively identifying coordinates of a spherical center of a femoral medial condyle based on the digitized femoral condyle, executing a surgical procedure relative to the spherical center and controlling a robotic arm to cause a portion of a surgical procedure to be executed relative to the spherical center. The prior art fails to teach or disclose, however, the steps of inserting a pin in a femoral intramedullary canal, applying a line to a center of a surface of the femoral medial condyle, securing a spherical center guide to the pin, and rotating the spherical center guide based on the applied line to identify a spherical center external location and a spherical center depth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775